DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority claim to GB2005233.8 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2021 and 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feeney (2014/0251836).
	As to claims 1, 14 and 18: Feeney teaches a data collection device comprising (figure 1A, 100):
an input configured to: 
receive a user identifier (paragraph 0076, figure 5, 502); 
and receive data from external data generating equipment (508):
a processor configured to generate processed data comprising the received data and metadata including the user identifier (516, 512 is considered the metadata, 504 explains the user authentication); and
an output configured to output the processed data to a data repository (522).
As to claim 2: Feeney teaches a touch screen display (paragraph 0061) configured to:
display data received from the data generating equipment; and
receive a user input to record the displayed data as the received data (figure 4 showing a process for data being input and then displayed at 428).
As to claim 3: Feeney teaches that the display is further configured to prompt the user to provide their user identifier (process in figure 5 uses user interface 122, which utilizes a workstation with a display and interface, as explained in paragraph 0039).
As to claim 4: Feeney teaches receiving session configuration information from a user including a session identifier and a number of samples to be analysed by the data generating equipment; and
wherein the display is further configured to display prompts for the user indicating the number of samples remaining to be analysed (paragraph 0062, more than one sensor port being used, wherein more than one sample grants multiple identifiers, wherein display is explained in paragraph 0061).
As to claim 5: Feeney teaches that the display is further configured to display calibration information indicating whether the external data generating equipment requires calibration (paragraph 0064)
	As to claim 6: Feeney teaches that the metadata further comprises a date or time that the data was received or recorded (paragraph 0074)
	As to claim 7: Feeney teaches that received data comprises an analysis result for a sample generated using the data generating equipment:
wherein the input is further configured to receive a sample identifier for the sample; and
wherein the metadata further comprises the sample identifier (figure 4 shows this, 414-430).
As to claim 8: Feeney teaches that the input is further configured to receive a sample identifier corresponding to a sample analyzed by the external data generating equipment to generate data (identifier in 416, analysis in 426); and 
wherein the processor is further configured to include the sample identifier in the processed data (430).
As to claim 9: Feeney teaches that the processor is further configured to generate session data comprising a plurality of processed data corresponding to a plurality of results received from the external data generating equipment (paragraph 0062, more than one sensor port being used, wherein more than one sample grants multiple identifiers, wherein display is explained in paragraph 0061).
As to claim 10: Feeney teaches that the session data further comprises a session identifier (406).
As to claim 11: Feeney teaches that the processor is further configured to track the amount of received data, or the time since a previous data generating equipment calibration operation, and to provide an output indicating when the data generating equipment requires calibration (408-410).
As to claim 12: Feeney teaches a memory configured to store processed data (figure 1A, showing memory in 120 and 130).
As to claim 13: Feeney teaches that  the data collection device comprises a laboratory data collection device within a laboratory data system configured to receive data from at least one piece of data generating equipment comprising laboratory equipment and to output the processed data to a data repository comprising a laboratory data repository (figure 1b, abstract).
As to claim 15: Feeney teaches a barcode reader coupled to the input of the data collection device (paragraph 0038),
wherein the barcode reader is configured to read a barcode including a sample identifier applied to a sample analysed by the external data generating equipment (paragraph 0038 explains barcodes are on samples); and
wherein the processor is further configured to include the sample identifier in the processed data (figure 4 showing including information in the processed data, 430).
As to claim 15: Feeney teaches that the barcode reader is configured to scan a barcode ID card to supply the user identifier to the laboratory data collection device input; or

wherein the data collection device input further comprises an RFID reader configured to scan an RFID card to obtain the user identifier (paragraph 0038, figure 4).
As to claim 17: Feeney teaches a computing device including a web browser configured to connect to a web console hosted by the data collection device to provide session configuration information including a session identifier and a number of samples to be analysed by the data generating equipment (figure 5 explaining uploading data via a website, as explained in paragraph 0093).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876